 


109 HR 6435 IH: To amend the Internal Revenue Code of 1986 to extend the credit for electricity produced from certain renewable resources.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6435 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Udall of Colorado (for himself, Mr. Weller, Mr. Wamp, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the credit for electricity produced from certain renewable resources. 
 
 
1.Extension of renewable energy creditSection 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities) is amended by striking January 1, 2008 each place it appears and inserting January 1, 2013. 
 
